Citation Nr: 1242573	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  00-18 401	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to higher disability ratings for low back syndrome, strain of the dorsal paravertebral muscles, thoracic facet strain, and dorsolumbar paravertebral myositis, initially rated as 20-percent disabling from November 10, 1999 to June 3, 2008, and as 40-percent disabling since.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 3, 1981 to November 16, 1981.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from February 2009 and April 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal concerns the "downstream" rating assignment following the initial grant of service connection for the Veteran's claimed spine disability.  His claim for service connection for a back disability was the subject of several prior Board decisions and two decisions by the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  Since, however, service connection was granted for that initial claimed disability in the February 2009 rating decision, that initial service connection claim, which was the subject of the prior appeals to the Board and CAVC, was considered resolved in full.

But now, because further development, most especially another VA compensation examination, is required concerning both the Veteran's increased-rating claim and his derivative TDIU claim, instead of immediately deciding these claims in this decision, the Board instead is remanding them to the RO.

The Board also sees that, in medical records dated in August 2010, the Veteran was noted to have postural instability that was proposed as being secondary to decreased range of motion of his spine.  This relationship was mentioned in the February 2011 supplemental statement of the case (SSOC) and noted to be the subject of a new claim.  This other claim, however, has not been initially adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not presently have jurisdiction to consider it and, thus, is referring it to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).


REMAND

Since service connection was granted for the Veteran's back disability, he has additionally raised the issue of his entitlement to a TDIU because of the severity of this disability.  The Court has held that a request for a TDIU, whether, as here, expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities and is part and parcel of a claim for increased compensation.  In Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD).  Citing its holding in Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court reasoned that a request for a TDIU is not a separate claim for benefits, rather an attempt to obtain an appropriate rating for a disability.  Thus, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.  See also Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (wherein the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) similarly held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a)).

The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  However, the question of TDIU entitlement may be considered a component of an appealed increased rating claim only if the TDIU claim is based solely upon the disability or disabilities that are the subject of the increased rating claim.  VAOPGCPREC 6-96.  And this is indeed the situation here.  

Adjudication of the Veteran's increased-rating claim on appeal directly impacts the adjudication of his derivative TDIU claim, and vice versa.  Thus, these claims are "inextricably intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Claims of this sort should be considered concurrently, to avoid piecemeal adjudication of claims having common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994).

The severity of the Veteran's service-connected spine disability was last evaluated during a June 2008 VA compensation and pension examination, so some 41/2 years ago.  And, even then, since done before service connection was granted for this disability, the primary focus of the evaluation was to determine whether this disability was related to his military service (i.e., service connected), not, instead, to assess its severity, which, as explained, is now the determinative "downstream" issue.  Also not surprisingly, then, that examination did not consider whether this disability rendered him incapable of obtaining and maintaining substantially gainful employment, to in turn suggest entitlement to a TDIU.  The Board cannot fairly adjudicate this derivative TDIU claim without first obtaining a medical opinion on this critical issue of employability.  As the Court pointed out in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991). 

Furthermore, given the 41/2 years since he was last examined for his back disability, combined with his allegations of worsening disability since, he needs to be reexamined to reassess the severity of this disability.  When the evidences suggests that a claimant's service-connected disability has worsened since last examined, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination to reassess the severity of the Veteran's service-connected spine disability.

The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history of this disability.  

All necessary diagnostic testing and evaluation should be performed.

All impairments of the Veteran's thoracic and lumbar (thoracolumbar) spine should be noted.  In particular, the examiner must specify range of motion of the low back in degrees of arc on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting), also comparing this motion to what VA considers normal range of motion in each of these directions.  See 38 C.F.R. § 4.71a, Plate V (2012).

If the Veteran demonstrates limitation of motion, the examiner should comment on the extent, if any, that pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss, including any additional limitation of motion.  The examiner therefore needs to specify at what point in the Veteran's range of motion pain sets in.

The examiner should also comment on whether and to what extent there is incoordination, weakened movement, and premature or excess fatigability on use, including expressing an opinion concerning whether there would be additional limits on functional ability on repeated or prolonged use of the low back or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, must provide an assessment of the functional impairment on repeated use or during flare-ups.  Such discussion regarding additional limits on functional ability should specifically include a description of whether there is likely to be additional range of motion loss due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45, and 4.59.

As well, the examiner should indicate whether there is ankylosis of this segment of the Veteran's spine, whether favorable or unfavorable.

Also, the examiner should indicated whether the Veteran's has had incapacitating episodes* of intervertebral disc syndrome (IVDS) during the last 12 months and, if so, the number of episodes and the duration of them.  

*An incapacitating episode is a period of acute signs and symptoms due to the IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should also assess the severity of any associated neurological manifestations, including any bowel or bladder dysfunction or radiculopathy or sciatic neuropathy affecting the lower extremities.  If, as an example, it is determined the Veteran has radiculopathy or sciatic neuropathy affecting his lower extremities, if also determined to be associated with or a result of his service-connected back disability, then the examiner must also describe the impairment of the affected nerve in terms of whether there is complete versus incomplete paralysis and, if incomplete, whether the impairment is mild, moderate, moderately severe, or severe.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Finally, the examiner must also indicate whether the Veteran's service-connected spine disability renders him incapable of obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.  In rendering this opinion, the examiner should consider the Veteran's level of education, prior work experience and training, etc., but not his advancing age or impairment attributable to disabilities that are not service connected.

It is essential the examiner discuss the underlying medical rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

2.  Ensure the VA examiner's opinions are responsive to the questions posed.  If they are not, then take corrective action.  38 C.F.R. § 4.2.  See also Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

3.  Then readjudicate the Veteran's claim for higher ratings for his service-connected spine disability and for a TDIU in light of this and all other additional evidence.  

Readjudication of his spine disability claim should include consideration of any applicable prior rating criteria that may be more favorable to this claim, as well as consideration of whether a separate disability rating for a thoracic spine condition is warranted under any applicable prior rating criteria, so long as applying a separate rating would not result in pyramiding contrary to the provisions of 38 C.F.R. § 4.14.  

Adjudication of his derivative TDIU claim should include determining whether referral to the Director of VA's Compensation and Pension (C&P) Service for 
extra-schedular consideration is warranted pursuant to 38 C.F.R. § 4.16(b), assuming the Veteran does not satisfy the percentage standards of § 4.16(a).

If these claims are not granted to his satisfaction, provide him and his attorney an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



